Page1of6 6"

UN|TED STATES D|STR|CT CCURT
MlDDLE D|STR|CT OF FLOR|DA
FORT MYERS D|VlSlON

UN|TED STATES OF AMER|CA

v_ Case Number: 2:16-cr-131 -FtM-3SCM

BERN|TQ BEN EUGENE USM Number: 16049-104

 

James Lappan, AFPD
Suite 301

1514 Broadway

Ft Myers, FL 33901

JUDGMENT lN A CR|M|NAL CASE

The defendant pleaded guilty to Count One of the |ndictment. The defendant is adjudicated guilty of these offenses:

Date Offense Count
Tit|e & Section Nature of Offense Concluded Number(sj
8 U.S.C. § 1326(a), 1326(b)(2) lllegal Reentry by Deporled Alien June 9, 2016 One

The defendant is sentenced as provided in pages 2 through 6 of this judgment The sentence is imposed pursuant to the
Sentencing Reform Act of 1_,984 as modified by United States v. Booker 543 US 220 (2005)

lT |S ORDERED that the defendant must notify the United States attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are
fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States attorney of any material change
in the defendant’s economic circumstances

Date of imposition of Judgment:

October 1, 201§

 

 

/sHERl PoLsTER cHAPPELL
uNlTEo sTATEs oisTRicT Juoo

October aj 2018

AO 2458 (Rev. 11/16) Judgment in a Criminal Case

Page 2 or 6

Bernito Ben Eugene
2:16-cr-131-FtM-38CM

lMPRlSONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of 24 months, to be served partially consecutively with Defendant's term of imprisonment imposed
pursuant to the judgment in Docket #15-CF-387, Hendry County Circuit Court, Label|e, Florida and Docket #0:17-
60013-CR-ZLOCH-1, US District Court, Southern District of Florida, Fort Lauderdale Division. 17 months of the
term of imprisonment will run consecutively to these judgments and the remaining 7 months will run concurrently
with these judgments.

The Court makes the following recommendations as to incarceration:

The Court recommends to the Bureau of Prisons that the defendant participate in the |nstitution Hearing
Program of the Federa| Bureau of Prisons to determine his removal status while incarcerated.

The defendant is remanded to the custody of the United States Marsha|.

 

 

 

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at . with a certified copy of this judgment
UN|TED STATES MARSHAL
By:

 

Deputy U.S. Marshal

AO 2458 (Rev. 11/16) Judgment in a Criminal Case

Page 3 of 6

Bernito Ben Eugene
2:16-cr-131-FtM-38CM

.°’!\’._‘

SUPERV|SED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of 3 years.

MANDATCRY COND|T|GNS

Vou must not commit another federall state or local crime.
You must not unlawfully possess a controlled substance
You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15
days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
o The above drug testing condition is suspended, based on the court’s determination that you pose a low
risk of future substance abuse.
You must cooperate in the collection of DNA as directed by the probation officer.

The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

The defendant shall also comply with the additional conditions on the attached page.

AO 245B (Rev. 11/16) Judgment in a Criminal Case

Page 4 or 6

Bemito Ben Eugene
2:16-cr-131-FtM-38CM

STANDARD COND|T|ONS OF SUPERV|S|ON

As part of your supervised release, you must comply with the following standard conditions of supervision. These
conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify
the minimum tools needed by probation officers to keep informed, report to the court aboutl and bring about
improvements in your conduct and condition.

1.

11.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72
hours of your release from imprisonmentl unless the probation officer instructs you to report to a different probation
office or within a different time frame. After initially reporting to the probation office, the defendant will receive
instructions from the court or the probation officer about how and when the defendant must report to the probation
officer, and the defendant must report to the probation officer as instructed.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer
about how and when you must report to the probation officer, and you must report to the probation officer as
instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer. ~

You must answer truthfully the questions asked by your probation officer

You must live at a place approved by the probation officer, lf you plan to change where you live or anything about
your living arrangements (such as the people you live with), you must notify the probation officer at least 10 days
before the change. lf notifying the probation ofhcer in advance is not possible due to unanticipated circumstances
you must notify the probation officer within 72 hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
view.

You must work full time (at least 30 hours per week) at a lawful type of employmentl unless the probation officer
excuses you from doing so. lf you do not have full-time employment you must try to find full-time employment,
unless the probation officer excuses you from doing so. lf you plan to change where you work or anything about
your work (such as your position or your job responsibilities), you must notify the probation officer at least 10 days
before the change. lf notifying the probation ocher at least 10 days in advance is not possible due to
unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change
or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer,

lf you are arrested or questioned by a law enforcement officerl you must notify the probation officer within 72 hours.
You must not own, possess, or have access to a tirearm, ammunition, destructive device, or dangerous weapon
(i.e., anything that was designedl or was modified for, the specific purpose of causing bodily injury or death to
another person such as nunchakus or tasers). .

You must not act or make any agreement with a law enforcement agency to act as a coanential human source or
informant without first getting the permission of the court

lf the probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and you must comply with that instruction The probation
officer may contact the person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use On|y

A U.S. probation ofhcer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions For further information regarding these conditions, see Overview of
Probation and Supervised Re/ease Conditi'ons, available at: www.uscourts.gov.

Defendant's Signature: Date:

 

AO 2458 (Rev. 11/16) Judgment in a Criminal Case

Page 5 of 6

Bemito Ben Eugene
2:16-cr-131-FtM-38CM

ADD|TIONAL COND|T|ONS OF SUPERV|SED RELEASE

1. lf the defendant’s removal status is not resolved while he is incarcerated, then pursuant to 18 U.S.C. § 3583(d), the
defendant is to be delivered, upon release from imprisonment to a duly authorized immigration official to determine
if deportation is appropriate Should deportation be ordered, the defendant is to remain outside the United Statesl
unless authorized by the Secretary for the Department of Homeland Security or the appropriate immigration

authority.
2. The defendant shall cooperate in the collection of DNA, as directed by the Probation Officer.
3. The mandatory drug testing requirements of the Violent Crime Control Act are waived.

AO 2458 '(Rev. 11/16) Judgment in a Criminal Case

Page 6 of 6

¢.

‘ ` Bernito Ben Eugene
2:16-cr-131-FtM-38CM

CR|M|NAL MONETARY PENALT|ES

The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth
in the Schedule of Payments.

Assessment JVTA Assessment 1 m Restitution
TOTALS $100.00 $0.00 $0 $0
SCHEDULE OF PAYMENTS

Unless the court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of
imprisonment payment of criminal monetary penalties shall be due during the period of imprisonment All criminal monetary
penalties, except those payments made through the Federal Bureau of Prisons’ inmate Financial Responsibility Program,
are made to the clerk of the court unless otherwise directed by the court the probation officer, or the United States attorney.

The defendant shall receive credit for ali payments previously made toward any criminal monetary penalties imposed

Payments shall be applied in the following order: (1) assessment (2) restitution principai, (3) restitution interest (4) Hne
principal, (5) fine interest (6) community restitution, (7) JVTA assessment (8) penaltiesl and (9) costs, including cost of
prosecution and court costs.

*Findings for the total amount of losses are required under Chapters 109A, 110l 110A, and 113A of Title 18, United States Code, for offenses committed
on or after September 13, 1994 but before Apri123, 1996.

 

‘ Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
" Findings for the total amount of losses are required under Chapters 109A, 110l 110A, and 113A of Title 18 for offenses committed on or after

September 13, 1994. but before April 23, 1996.

AO 245B (Rev. 11/16) Judgment in a Criminal Case

